The Chancellor.
If the allegations in this bill are true, the executrix not only committed a fraud upon her children, but also by false and fraudulent representations to her brother, induced him to aid her in the commission of the fraud. But I do not see how it is possible to give him any relief in this case without overturning an established principle of law. Wherever two or more persons are engaged in a fraudulent transaction to injure another, neither law or equity will interfere to relieve either of those persons, as against the other, from the consequences of their own misconduct. Although the complainant alleges that he was himself defrauded by the misrepresentations of the executrix, yet, from his own showing, he entered into an agreement with his sister which he was bound to know was illegal, and a fraud upon her in- ■ *158font children. In Herrick v. Grow & Brown, (5 Wendell, 579,) the supreme court decided that an agreement by administrators to convey property, which they had not yet procured an order of the surrogate to sell, was illegal and void. In this case the complainant must have known that the property was not sold in good faith, for the payment of the debts of Weed, when the whole consideration on the sale was to be paid in another farm, conveyed to the administratrix in her own right. If the purchase was fair and legal on his part, he should have set up that defence in the equity court, to the suit brought by the heirs of Weed. Had he established such a defence there, the court would have decreed compensation to the heirs out of the lot which the executrix had fraudulently procured in exchange. If both the defendants in that suit were concerned in the fraud, the heirs had a right to elect to have their property restored to them by the fraudulent purchaser, or to have a decree against the fraudulent trustee for the amount received on the sale, or to have the property which she received in exchange for the farm. But the parties to the fraud cannot sustain a suit against each other, either at law or in equity, to set aside the contract as between themselves.
It has been a very common practice for executors, administrators, guardians and other trustees, to make an underhand bargain with a purchaser for their own benefit, and then to impose upon the surrogate, or upon this court, by obtaining a confirmation of their illegal proceedings as upon a fair sale of the property. It is therefore important to the community that it should be well understood that those who lend themselves to such fraudulent practices are not only exposed to have the conveyances to themselves set aside, but that they will have no remedy over against those whose willing instruments they have been in' perpetrating the fraud.
The decree of the vice chancellor is affirmed, with costs.